Per Curiam.
The facts are stated in the memorandum of the Supreme Court. We agree that the bill of lading was sufficient prima facie proof that the goods mentioned therein were in apparent good order, so far as their good order could he apparent. This applies fo the greater part of the goods and of the damages claimed. Most of the goods were of such a character that it could be ascertained by mere inspection whether they were in sound condition., and most of the damages were due to breakage. To such goods where the claim is for obvious injury the clause “contents and condition oí packages unknown” is not applicable. Where the claim for scratches and similar injuries to furniture and the condition at the time the bill of lading was issued was concealed by burlap or other covering, there could not be good order apparent in that respect and proof other than the mere acknowledgment in the bill of lading would be necessary. This difficulty is particularly applicable in this ease +o the piano, which was boxed. We should have difficulty with the case if the distinction had *722been made at the trial and the question properly raised.- This was not done. The plaintiff relied on the bill of lading, as if its terms were'applicable alike to all the articles named. The defendant relied on the clause as to .contents and condition of contents of packages, as if all the articles had been so packed as to conceal their real nature. The'amount of damages was stipulated. The error was the usual one of attempting to apply general expressions without discrimination to particular cases. We have- nothing to add to what the Supreme Court said as to the rulings on questions of evidence. We find no error of law pointed out in the record and the judgment must be affirmed, with costs.
For affirmance—Ti-ie Chancellor, Swayze, Trenchard, -Mjnturn, Kalisch, Black, White, Heppeni-ieimer, Williams, Taylor, Gardner, JJ. 11.
For reversal—None.